Citation Nr: 0603250	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-26 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to service connection for cardiovascular 
disability, to include hypertension, hemorrhagic stroke, and 
heart attack.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel





INTRODUCTION

The veteran served on active duty from May 1974 to April 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 


FINDING OF FACT

Cardiovascular disability, to include hypertension, 
hemorrhagic stroke, and heart attack, was not present in 
service or manifested within one year following the veteran's 
separation from service, nor is such disability etiologically 
related to service.


CONCLUSION OF LAW

Cardiovascular disability, to include hypertension, 
hemorrhagic stroke, and heart attack, was not incurred in or 
aggravated by active duty, and may not be presumed to have 
been incurred or aggravated by active duty.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran was provided the required notice by letter mailed 
in April 2002, prior to the RO's initial adjudication of his 
claim.  The April 2002 letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Although 
the RO did not specifically request the veteran to submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.

The Board also notes that the veteran has been provided a VA 
medical examination.  His VA outpatient medical records and 
his pertinent private medical records have been obtained.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate his claim.  In fact, in September 
2005 the veteran stated that he had no additional information 
to add to his case.  The Board is also unaware of any 
outstanding evidence that could be obtained to substantiate 
the veteran's claim.  Therefore, the Board is satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular disease to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002);  see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

The veteran contends that his cardiovascular disability, to 
include heart attack, stroke, and hypertension, is 
etiologically related to his active military service.

Service medical records contain no evidence of this 
disability, there is no post-service medical evidence 
suggesting that the disability was present in service or 
until many years thereafter, and there is no medical evidence 
of a nexus between the claimed disability and the veteran's 
military service.  The evidence of a nexus between the 
veteran's claimed disability and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the preponderance of 
the evidence is against the veteran's claim and service 
connection for his claimed disability must be denied.


ORDER

Entitlement to service connection for cardiovascular 
disability, to include hypertension, hemorrhagic stroke, and 
heart attack, is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


